


Exhibit 10(t)

 

CBS CORPORATION

 

MATCHING GIFTS PROGRAM FOR DIRECTORS

 

 

1.            PURPOSE OF THE PROGRAM

 

The CBS Corporation Matching Gifts Program for Directors (the “Program”) allows
each Director (as defined in Paragraph 2) of CBS Corporation (the “Company”) to
request that the Company match his or her donations to eligible tax-exempt
organization(s) (the “Donee(s)”).  Director donations will be matched by the
Company at the rate of one dollar for each dollar donated up to $7,500 for each
fiscal year.  The purpose of the Program is to recognize the interest of the
Company and its Directors in supporting eligible organizations.

 

2.             ELIGIBILITY

 

Each member of the Board of Directors of the Company (the “Board”) as of
December 16, 2008 and any person who joins the Board after that date (in each
case, a “Director”) shall be eligible to participate in the Program so long as
he or she is serving as a Director of the Company, unless and until the Program
is terminated in accordance with Paragraph 6.

 

3.             MATCHING DONATION REQUEST

 

When a Director becomes eligible to participate in the Program, he or she may
make a written request to the Company in accordance with such procedures as may
be determined by the Administrator (as defined in paragraph 7).

 

4.             DONEES

 

In order to be eligible to receive a matching donation, a recommended Donee must
be, at the time any matching donation is to be made hereunder: (i) recognized
under the Internal Revenue Code as a 501(c)(3) public charity; or (ii) an
accredited public or non-profit school, school district, college or university
to which donations are tax-deductible under the Internal Revenue Code of the
United States.

 

5.             FUNDING AND PROGRAM ASSETS

 

Neither the participating Directors nor their recommended Donee(s) shall have
any rights or interests in any assets of the Company identified for such
purpose.  Nothing contained in the Program shall create, or be deemed to create,
a trust, actual or constructive, for the benefit of a Director or any
recommended Donee, or shall give, or be deemed to give, any Director or Donee
any interest in any assets of the Program or the Company.

 

6.             AMENDMENT OR TERMINATION

 

The Board may, at any time, amend, suspend, or terminate the Program.  However,
once a participating Director requests that the Company make a matching donation
to a Donee, the Program may not be amended, suspended or terminated with respect
to such request,

 


 

unless there has been an adverse change in laws or regulations affecting the
Program (e.g., reduction or elimination of the tax deductibility of the donation
by the Company).

 

7.             ADMINISTRATION

 

The Program shall be administered by the Office of the Executive Vice President,
Planning, Policy and Government Affairs (“Administrator”).  The Administrator
shall have authority, subject to the provisions of the Program, to prescribe
procedures and guidelines relating to the Program.

 

8.             NON-ASSIGNMENT

 

A Director’s rights and interests under the Program may not be assigned or
transferred.

 

9.             EFFECTIVE DATE

 

The Program effective date is December 16, 2008.
